Exhibit 10.1




PURCHASE AND SALE AGREEMENT




On this 31st day of January, Edwin S. Nichols, Thad Purcell, Barry L. Benton,
Vesta, LP, a Texas limited partnership, Sean Sassin, Renee Sassin, James C.
Gibson, and Susan G. Godwin those individuals and/or entities more fully set out
in Exhibit “A” attached hereto, including their respective owned interests as
indicated therein,  (collectively hereinafter referred to as “Seller”)  and
 Edwin S. Nichols Exploration, Inc. with an address of 115 West River Street,
Meridian, Texas, 76665 (“hereinafter referred to herein as “ESN”) joining herein
as the current operator of the Properties referred to herein, and Crockett
Energy Corporation or it’s assigns with an address of 3943 Irvine Blvd, Suite
214, Irvine, Ca. 92602, (hereinafter referred to as the “Buyer,”) are entering
into this Purchase and Sale Agreement (the “Agreement”), as evidence of Seller’s
agreement to sell, and Buyer’s agreement to buy the properties described in and
subject to this Agreement.




In consideration of the mutual covenants, conditions and considerations provided
below, Buyer and Seller agree as follows:




1.

The Properties.   Seller shall assign and convey to Buyer, subject to the
reservations as set forth herein, all of such Seller’s interest in and to the
following, all of which are collectively referred to in this Agreement as (the
“Properties”):




a.

All of Seller’s rights, title and interests (of whatever kind or character,
whether legal or equitable, and whether vested or contingent) in and to the oil,
gas and mineral leases covering the James T Padgitt Lease, (Texas RRC lease #
332) containing 596 acres of land, more or less; the Clara Couch “H” Lease,
(Texas RRC lease # 326) containing 80 acres of land, more or less; the Clara
Couch “B” Lease, (Texas RRC # 325) containing 542 acres of land, more or less;
Jeff Owens Fee Lease, (Texas RRC # 331) containing 462.5 acres of land, more or
less; the J. W. Owens “D” Lease, (Texas RRC lease # 330) containing 160 acres of
land, more or less and the J. W. Owens Lease, (Texas RRC lease # 329) containing
480 acres of land, more or less, all lands being located in Crockett County,
Texas, such land being more particularly described in Exhibit “B”, including,
without limitation, interests in oil, gas and/or mineral leases covering any
part of the lands, production payments, and net profits interests in any part of
the lands or leases, and other leasehold interests in oil, gas and other
minerals in any part of the lands, whether the lands are described in any of the
descriptions set out in Exhibit “B” or by reference to another instrument for
description; SAVE AND EXEPT that it is the intent of the Seller to assign 100%
Working Interest, being  75% Net Revenue Interest to the Buyer in and to each of
the above leases and that the Seller shall retain as an Overriding Royalty
Interest unto himself, free and clear of all costs of any nature except that the
Seller shall be responsible for paying its proportionate share of Ad Valorem and
Severance Tax, the difference between the currently outstanding Royalty and
Overriding Royalty Interest and 25%. The said reservation shall also apply to
all extensions and/or renewals of the said leases. Therefore the term “All
rights title and interests as it may appear in this agreement shall mean all
that interest owned by the Seller save and except such Overriding Royalty
Interest as is reserved by the Seller and set out above.




b.

All right, title, and interests of Seller in all presently existing and valid
oil, gas and/or mineral unitization, pooling, and/or communitization agreements.
declarations, and/or orders and the properties covered or included in the units
(including, without limitation. units formed under orders, rules, regulations,
or other official acts of any federal, state or other authority having
jurisdiction, voluntary unitization agreements, designations, and/or
declarations. and any “working interest units” (created under operating
agreements or otherwise) which relate to any of the Properties described in
subparagraph a. above;




c.

All rights, title and interests of Seller in all presently existing and valid
production sales (and sales related) contracts, operating agreements, and other
agreements and contracts which relate to any of the Properties described in
subparagraphs a. and b. above, or which relate to the exploration, development,
operation, or maintenance of the Properties or the treatment, storage,
transportation, or marketing of production from or allocated to the Properties:
and,




d.

All rights, title and interests of Seller in and to all materials, supplies,
machinery,  equipment, improvements, and other personal property and fixtures
that are directly and exclusively associated with the production and operation
of the leases, (including, but not limited to the Properties, all wells,
wellhead equipment, pumping units, flow lines, tanks, buildings, injection
facilities, salt water disposal facilities, compression facilities, gathering
systems, and other equipment), all easements, rights-of-way, surface leases, and
other surface rights, all permits and licenses, and all other appurtenances,
used or held for use in connection with or related to the exploration.
development, operation, or maintenance of any of the Properties described in
subparagraphs a. and b. above, or the treatment, storage, transportation, or
marketing of production from or allocated to the Properties.




e.  

The parties acknowledge that ESN has currently drilled out and reentered the
Owens #2 well which is located in Section 8, Blk GG and is in the process of
completing same.   The parties further acknowledge that ESN may continue to
develop the Properties during the term of this Purchase and Sale Agreement.
 Buyer agrees to reimburse ESN at closing for any and all reasonable costs and
expenses submitted to and approved by Buyer in connection with the Owens # 2 and
for continuing development of the Properties.  Buyer shall not be responsible
for any normal operating expenses related to the Properties prior to closing.







2.

Purchase Price, Deposit, and Reserves:.




a.

Buyer shall pay to Seller at Closing, to an account designated by Seller
pursuant to Section 2g below, in cash or immediately available funds, the sum of
Seventeen Million ($17,000,000) (the “Purchase Price”) as long as proven,
probable and possible reserves of oil recoverable through primary production is
determined to be between 1,000,000 and 4,000,000 barrels based on an Independent
Petroleum Engineer (IPE) completing a Third Party Valuation engineering
utilizing the SPE (Society of Petroleum Engineers) definitions of proved,
probable and possible reserves.  The allocation of the sales price to each lease
as described in Exhibit “B” shall be determined by the Parties prior to closing
but after the Third Party Valuation described above and added to Exhibit “B”:




b.

The three reservoir categories (proved, probable, and possible) will be based on
SPE definitions. Reserves will be determined from the production analog in the
subject acreage. However, it is accepted by the Buyer that the Seller cannot
provide or construct a valid net pay isopach map for the entirety of the Leases
due to limited log data and well distribution.




c.

Seller will provide all of the known perforated intervals for every well on the
Seller’s Leases and the gross completed interval or the open hole completed
interval to the best of Seller’s knowledge from records of varying quality
dating back to the early 1940’s. All of the completed intervals, either by
perforating or by open hole completions, will be tabulated into a spreadsheet.
Interpreted reservoir intervals in deep wells (wells with no shallow San Andres
rights) or outside the Seller’s Leases will be used as control points for
mapping when log data is available. Seller will construct a “Feet of Completed
Reservoir (perforated or open hole)” which will be utilized as an isopach map in
assigning reserves throughout the subject acreage.




d.

Seller will provide historic cumulative oil and gas production (HCP), which will
be verified by the IPE. Based on HCP, the IPE will calculate an average
hydrocarbon recovery yield per foot of completed reservoir. The Feet of
Completed Reservoir Isopach combined with the average  hydrocarbon recovery
yield per foot of completed reservoir will be used to assign estimated reserves
to the undrilled locations and behind pipe reservoir in existing wells.        




e.

In the event that the Third Party Valuation confirms, by a combination of the
proven, probable and possible oil reserves through primary production, to be
less than 1,000,000 barrels, Buyer or Seller shall have the option to terminate
this Agreement or the Parties may mutually agree to the following options:




Reduce the Purchase Price by $5.00 per barrel if the is under 1,000,000 barrels;
or




Negotiate a new Purchase Price.




In the event that the Third Party Valuation confirms the combination of proven,
probable and possible reserves of oil recoverable through primary production to
be more than 4,000,000 barrels, Seller will increase the Purchase Price at a
rate of $5.00 per barrel over 4,000,000 barrels.




f.

Upon the execution of that certain Letter of Intent Agreement to purchase the
“Subject Lands” between Buyer and Seller, Buyer did deposit with Seller the
amount of Twenty-five Thousand ($25,000) earnest money as a non-refundable good
faith deposit to be used by the Seller to cover Sellers cost of a geological
study. As per the said Letter of Intent, any portion of that said deposit that
is not spent as proposed shall be credited back to the total purchase price at
Closing. Additionally, within fifteen (15) days of  the date of this agreement,
Buyer shall deposit with Smith, Rose, Finley, Escrow Agent, an additional
$250,000.00 earnest money all of which will be credited to the total cash
consideration due Seller at closing, failure to do so within the allotted 15 day
period shall immediately render this agreement null and void. Seller may, at its
sole discretion, accept a reduction of the $250,000 to $100,000 earnest money
providing Buyer can provide a financial commitment from a creditable lender or
investor, satisfactory to the Seller, for the funding of the Purchase Price with
a closing of on or before February 29, 2012. Should the Seller accept such
funding commitment for Closing on or before February 29, 2012 and the Closing
does not occur  on or before February 29, 2012,  Buyer  will be obligated to
fund the remaining $150,000 earnest money by March 7, 2012. Failure to close on
or before February 29, 2012 or fund the remaining $150,000 earnest money by
March 7, 2012 shall immediately render this agreement null and void.




g.

Funds payable to Seller shall be wired to Edwin S. Nichols, et al at the
following account:




First Financial Bank

P. O. Box 5291

San Angelo, Texas    76902




ABA 111306871




further credit to




SMITH,ROSE,FINLEY,HARP & PRICE

TRUST ACCOUNT

ACCOUNT NO. 63000105260




3.

Closing.




a.

Subject to the satisfaction of all conditions to the Closing set forth in
Section 10 of this Agreement (unless waived by the party entitled to
satisfaction of such condition), the sale and purchase of the Properties (the
“Closing”) shall occur on or about 60 days from completion of the Reserve Report
by Matt Grasha, engineer (or on such other earlier or later date as the parties
may mutually agree), but not later than April 30, 2012, at such place as Buyer
and Seller shall mutually agree. Buyers failure to close this transaction on or
before April 30, 2012 for any reason other than that set out in 10a, shall
immediately terminate this agreement ipso facto at which time the Buyer and
Seller shall have no further obligation to the other with regards to this
agreement and the Seller may retain all previously paid earnest money as full
liquidated damages, both parties agreeing that it would be difficult to
ascertain actual damages and therefore agreeing that the earnest money retained
by Seller would be liquidated damages in lieu of actual damages.




b.

At the date of Closing (the “Closing Date”), Seller shall deliver to Buyer:




(i)

One or more executed and acknowledged assignments and bills of sale (in
sufficient counterparts to facilitate recording) in substantially the form of
the Assignment and Bill of Sale to be mutually agreed upon by the parties
consistent with the terms and conditions of this Agreement, conveying the
Properties to Buyer; provided, however, that the Seller may collectively execute
one Assignment and Bill of Sale conveying all of the Seller’s interests in the
Properties (hereinafter referred to as the “Assignment”);




(ii)

All property, lease and well files related to the Properties; provided, however,
Buyer agrees to allow Seller access to those files at all reasonable business
hours for inspection and copying if any Seller, in such Seller’s sole opinion,
require the files to defend any judicial or administrative action brought by any
individual or governmental agency against such Seller;




(iii)

As to each Seller that is not a natural person, a certified copy of resolutions
of the board of directors, manager, sole member, or other governing person or
body of Seller authorizing the execution, delivery and performance of this
Agreement and the execution, delivery and performance of all agreements,
instruments or documents contemplated herein;




(iv)

As to each Seller that is not a natural person, an incumbency and specimen
signature certificate with respect to the officers, partners, managers, members
or other authorized persons of Seller executing this Agreement and any
instruments or documents contemplated hereby;




(v)

A certificate of each Seller signed by such Seller or, in the case of a Seller
which is not a natural person, an authorized officer, partner, manager, member
or other authorized person of each Seller, pursuant to which each Seller
represents and warrants to Buyer that Seller’s representations and warranties to
Buyer are true and correct in all material respects as of the Closing Date as if
then originally made, that all covenants required by the terms of this Agreement
to be performed by Seller on or before the Closing Date, to the extent not
waived by Buyer in writing, have been so performed, and that all documents to be
executed and delivered by Seller at Closing have been executed by duly
authorized officers, partners, managers, members or other authorized persons of
Seller;




(vi)

Recorded or recordable releases of liens and security interests, in forms
reasonably satisfactory to Buyer, of any liens or encumbrances, including but
not limited to property taxes and liens that are due on Closing affecting the
Properties, except for Permitted Encumbrances;







(vii)

An Affidavit of Non-Foreign Status as to each Seller substantially in the form
attached hereto as Exhibit “C”.




(ix)

Mutually acceptable transfer orders, or letters in lieu thereof, directing the
operator or purchaser to make payments of proceeds attributable to production
from the Properties after the Effective Date to Buyer;




(x)

Such other documents, instruments, assignments, bills of sale, notices, waivers,
agreements, consents, property tax payment receipts for payment of taxes to date
of closing, and writings as are necessary or appropriate in order to consummate
the transactions contemplated by this Agreement and carry out the intents and
purposes of this Agreement.




c.

On the Closing Date, Buyer shall deliver to Seller:




(i)

A certified copy of resolutions of the board of directors of Buyer authorizing
the execution, delivery and performance of this Agreement and the execution,
delivery and performance of all agreements, instruments, or documents
contemplated herein:




(ii)

An incumbency and specimen signature certificate with respect to the officers of
Buyer executing this Agreement and any instruments or documents contemplated
hereby;




(iii)

A certificate signed by an authorized officer of Buyer pursuant to which Buyer
represents and warrants to Seller that Buyer’s representations and warranties to
Seller are true and correct in all material respects as of the Closing Dale as
if then originally made, that all covenants required by the terms of this
Agreement to be performed by Buyer on or before the Closing Date, to the extent
not waived by Seller in writing, have been so performed, and that all documents
to be executed and delivered by Buyer at Closing have been executed by duly
authorized officers of Buyer; and




(iv)

Such other documents, instruments, assignments, bills of sale, notices, waivers,
agreements, consents and writings as are necessary or appropriate in order to
consummate the transactions contemplated by this Agreement and carry out the
intents and purposes of this Agreement.




4.

Conveyance Effective Date, Proration of Production Expenses. The conveyance of
the Properties by Seller shall be effective as of 7 a.m. local time, where the
Properties are located, on date of closing, (the “Effective Date”). All
production from the Properties and all proceeds from the sale of production
prior to the Effective Date shall be the property of Seller. All production from
the Properties and all proceeds from the sale of production following the
Effective Date shall be the property of Buyer. Seller shall be responsible for
payment of all expenses attributable to the Properties prior to the Effective
Date. Buyer shall be responsible for payment of all expenses attributable to the
Properties after the Effective Date.




5.

Taxes. Seller shall be responsible for all taxes relating to the Properties
prior to the Effective Date. Buyer shall be responsible for all taxes (exclusive
of federal, state or local income taxes due by Seller) relating to the
Properties from and after the Effective Date.




6.

Indemnity for Ownership of the Properties Prior To and After the Effective Date.
Seller shall indemnify and hold Buyer, its directors, officers, employees, and
agents harmless from and against any and all liability, liens, demands,
judgments, suits, and claims of any kind or character arising out of, in
connection with, or resulting from Seller’s ownership of the Properties, for all
periods prior to the Effective Date. Seller shall remain responsible for all
claims relating to the drilling, operating. production, and sale of hydrocarbons
from the Properties and the proper accounting and payment to parties for their
interests and any retroactive payments, refunds, or penalties to any party or
entity, insofar as any claims relate to periods of time prior to the Effective
Date.




Buyer shall indemnify and hold Seller harmless from and against any and all
liability, liens, demands, judgments, suits, and claims of any kind or character
arising out of, in connection with, or resulting from Buyer’s ownership of the
Properties, for periods from and after the Effective Date. Buyer shall be
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests, and any retroactive payments, refunds, or
penalties to any party or entity as such claims relate to periods from and after
the Effective Date.   




Buyer and Seller shall have the right to participate in the defense of any suit
in which one of them maybe a party without relieving the other party of the
obligation to defend the suit.




7.

Representations and Warranties of Seller. Each Seller represents and warrants to
Buyer as follows:




7.1.

Organization. To the extent Seller is a corporation, it is a corporation duly
incorporated, validly existing, and in good standing under the laws in which it
is incorporated. To the extent Seller is a partnership or limited partnership,
it is duly formed or organized and validly existing and in good standing under
the laws in which it is organized or formed. To the extent Seller is a limited
liability company, it is duly organized, validly existing and in good standing
under the laws in which it is organized. To the extent Seller is not a natural
person, Seller is qualified to do business in and is in good standing under the
laws of each state in which the Properties are located.




7.2.

Authority and Conflicts. Seller has all requisite power and authority to carry
on its business as presently conducted, to enter into this Agreement, and to
perform its obligations under this Agreement. The execution and delivery of this
Agreement by Seller does not, and the consummation of the transactions
contemplated by this Agreement shall not: (a) violate, conflict with, or require
the consent of any person or entity under any provision of Seller’s Articles of
Incorporation, bylaws, regulations, limited liability company agreement. limited
partnership agreement or other governing documents, as applicable; (b) conflict
with, result in a breach of, constitute a default (or an event that with the
lapse of lime or notice or both would constitute a default) or require any
consent, authorization, or approval under any agreement or instrument to which
Seller is a party or to which any of the Properties or Seller is bound, except
as disclosed in Exhibit “B”; (c) violate any provision of or require any
consent, authorization, or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule, or regulation
applicable to Seller; or, (d) result in the creation of any lien, charge, or
encumbrance on any of the Properties.




7.3.

Authorization. The execution and delivery of this Agreement has been, and the
performance of this Agreement and the transactions contemplated by this
Agreement shall be at the time required to be performed, duly and validly
authorized by all requisite action on the part of Seller.




7.4.

Enforceability. This Agreement has been duly executed and delivered on behalf of
Seller and constitutes the legal and binding obligation of Seller enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, reorganization, or moratorium statutes, equitable principles, or
other similar laws affecting the rights of creditors generally (“Equitable
Limitations”). At Closing, all documents and instruments required to be executed
and delivered by Seller shall be duly executed and delivered and shall
constitute legal, valid, enforceable, and binding obligations of Seller, except
as enforceability may be limited by Equitable Limitations.







7.5

Title.




7.5.1.

Seller has Marketable title to the Properties. For the purposes of this
Agreement, “Marketable Title” means such title that will enable Buyer, as
Seller’s successor in title, to receive from each of the Properties at least the
“Net Revenue Interest” for the wells identified on Exhibit “B” associated with
each of the Properties, without reduction, suspension, or termination throughout
the productive life of the wells, except for any reduction, suspension, or
termination: (a) caused by Buyer, or any of its affiliates, successors in title,
or assigns; (b) caused by orders of the appropriate regulatory agency having
jurisdiction over the Properties that are promulgated after the Effective Date
and that concern pooling, unitization, communitization, or spacing mailers
affecting the Properties; or (c) otherwise set forth in Exhibit “B.” “Marketable
Title” means the Properties are free and clear of all encumbrances, liens,
claims, easements, rights, agreements, instruments, obligations, burdens, or
defects (collectively the “Liens”), except for Permitted Encumbrances.




7.5.2

For the purposes of this Agreement, “Permitted Encumbrances” means: (a) liens
for taxes not yet delinquent; (b) lessor’s royalties, overriding royalties,
reversionary interests, and similar burdens that do not operate to reduce the
Net Revenue Interest of Seller in any of the Properties to less than the amount
set forth on Exhibit “B”; (c) the consents and rights described in Exhibit “B”
insofar as such contracts and agreements do not operate to increase the Working
Interest of Seller or decrease the Net Revenue Interest of Seller, as set forth
on Exhibit “B,” for any of the Properties.




7.5.3

In the Assignment, each Seller shall warrant title to the Properties as to
persons claiming by, through and under such Seller, but not otherwise.




7.6.

Contracts. Exhibit “D” contains a complete list of all oil, gas and mineral
leases, contracts, agreements, undertakings (whether written or oral), that
constitute a part of the Properties or by which the Properties are bound or
subject (the “Contracts”).




7.7

Litigation and Claims. There is no claim, demand, filing, cause of action,
administrative proceeding, lawsuit, or other litigation pending, or to the best
knowledge of Seller, threatened, that could now or later adversely affect the
ownership or operation of any of the Properties, other than proceedings relating
to the industry generally and to which Seller is not a named party. No written
or oral notice from any governmental agency or any other person has been
received by Seller: (a) claiming any violation or repudiation of all or any part
of the Properties or any violation of any law or any environmental, conservation
or other ordinance, code, rule or regulation; or (b) requiring or calling
attention to the need for any work, repairs, construction, alterations, or
installations on or in connection with the Properties, with which Seller has not
complied.




7.8.

Approvals and Preferential Rights. The attached Exhibit “E” sets forth a
complete and accurate schedule of all approvals or consents required to be
obtained by Seller for the transfer and assignment of the Properties to Buyer
and all preferential purchase rights that affect the Properties. Other than
those consents, approvals and preferential rights to purchase set forth on
Exhibit “E”, no consent, approval, order, or authorization of, or declaration,
filing, or registration with, any court or governmental agency or of any third
person or entity is required to be obtained or made by Seller in connection with
the execution, delivery, or performance by Seller of this Agreement, each other
agreement, instrument, or document executed or to be executed by Seller in
connection with the transactions contemplated hereby to which it is a party or
the consummation by Seller of the transactions contemplated hereby and thereby.




7.9.

Compliance with Law and Permits. The Properties have been operated in compliance
with the provision and requirements of the applicable oil and gas leases, and
all laws, orders, regulations, rules, and ordinances issued or promulgated by
all governmental authorities having jurisdiction with respect to the Properties.
All necessary governmental certificates, consents, permits, licenses, or other
authorizations with regard to the ownership or operation of the Properties have
been obtained, and no violations exist or have been recorded in respect of such
licenses, permits, or authorizations. None of the documents and materials filed
with or furnished to any governmental authority with respect to the Properties
contains any untrue statement of a material fact or omits any statement of a
material fact necessary to make the statement not misleading.




7.10.

Status of Contracts. All of the Contracts and other obligations of Seller
relating to the Properties are in full force and effect. Neither Seller, and to
the knowledge of Seller, nor any other party to the Contracts, is (i) in breach
of or default, or with the lapse of time or the giving of notice, or both, would
be in breach or default, with respect to any of its obligations under the
Contracts to the extent that any breaches or defaults have an adverse impact on
any of the Properties; or (ii) has given or threatened to give notice of any
default under or inquiry into any possible default under, or action to alter,
terminate, rescind, or procure a judicial reformation of any Contract. Seller
does not anticipate any other party to a Contract will be in breach of or
default under or repudiate any of its obligations to the extent such breach or
default will have an adverse impact on any of the Properties.




7.11.

Production Burdens, Taxes Expenses and Revenues. All rentals, royalties, excess
royalty, overriding royalty interests, and other payments due under or with
respect to the Properties have been properly and timely paid. All ad valorem,
property, production, severance, and other taxes based on or measured by the
ownership of the Properties or the production from the Properties have been
properly and timely paid. All federal, state and local tax returns and tax
reports required to be filed by Seller on or before the Closing Date with
respect to the business and assets of Seller have been filed by Seller with the
appropriate governmental agency or agencies in all jurisdictions in which such
returns and reports are required to be filed and all of the foregoing are true,
correct and complete in all material respects. All expenses payable under the
terms of the Contracts have been properly and timely paid except for expenses
currently paid, prior to delinquency, in the ordinary course of business. All
proceeds from the sale of production are being properly and timely paid to
Seller by the purchasers of production, without suspense.




7.12. Pricing. The prices being received for production from the Properties do
not violate any contract, law or regulation. Where applicable, all of the wells
and production from the wells, which are a part of the Properties, have been
properly classified under appropriate governmental regulations.




7.13. Environmental Compliance. The Properties are, and, to such Seller’s
knowledge, at all times have been, in full compliance with all applicable
Environmental Laws. Seller has not been and is not in violation of or liable
under any Environmental Law with respect to the Properties. Neither Seller, nor
its representatives, has any basis to expect, nor has Seller or its
representatives received, any actual or threatened order, notice or other
communication from (i) any governmental body or private person or entity acting
in the public interest or (ii) the current or prior owner or operator of any of
the Properties, of any actual or potential violation or failure to comply with
any Environmental Law with respect to the Properties. There are no pending, or
to Seller’s knowledge, threatened claims, encumbrances, or other restrictions of
any nature arising under or pursuant to any Environmental Law with respect to or
affecting any of the Properties. Except for oil production produced in the
ordinary course of business and stored in compliance with all applicable
Environmental Laws, there are no Hazardous Materials stored or present on the
Properties in violation of any Environmental Law, including any Hazardous
Materials contained in barrels, aboveground or underground storage tanks,
landfills, land deposits, dumps, equipment (whether movable or fixed) or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of the Properties. There has been no release or,
to the Seller’s knowledge, threat of release, of any Hazardous Materials at or
from the Properties owned or operated by Seller. All necessary plans for
development, applications, inspection reports, certificates, and other
instruments pertaining to Environmental Laws have been filed with the
appropriate local, tribal, stale, and federal governmental bodies, authorities
and agencies and all permits necessary for the legal operation of the Properties
in full compliance with all Environmental Laws orders have been obtained. All
applications, reports, certificates, and other instruments filed with or
furnished to any local, tribal, state, or federal governmental body, authority
or agency do not contain any untrue statement of material fact, or omit any
statement of material fact necessary to make the statements not misleading. For
purposes of this Agreement, the term “Environmental Law” means any federal,
stale, local, municipal, foreign, international, multinational or other
constitution, law, ordinance, principle of common law, code, regulation, statute
or treaty designed or intended to minimize, prevent, punish or remedy the
consequences of actions that damage or threaten the environment or public health
and safety. For purposes of this Agreement, the term “Hazardous Material” means
any substance, material or waste which is regulated by any governmental body,
including any material, substance or waste which is defined as a “hazardous
waste,” “hazardous material,” “hazardous substance,” “contaminant,” “toxic
waste,” or “toxic substance” under any provision of any Environmental Law.




7.14. Production Balances. Except as described in Schedule 7.14, none of the
purchasers under any production sales contracts are entitled to “makeup” or
otherwise receive deliveries of oil or gas at any time after the Effective Date
without paying, at such time, the full contract price for oil or gas. No person
is entitled to receive any portion of the interest of Seller in any oil or gas,
or to receive cash or other payments to “balance” any disproportionate
allocation of oil or gas under any operating agreement, gas balancing and
storage agreement, gas processing or dehydration agreement, or other similar
agreements.




7.15. Adverse Changes. Since November 22, 2011, the Properties, viewed as a
whole, have not experienced any material reduction in the rate of production,
other than changes in the ordinary course of operations, changes that result
from depletion in the ordinary course of operations, and changes that result
from variances in markets for oil and gas production. None of the Properties
have suffered any material destruction, damage or loss.




7.16.

Well Status. There are no wells located on the Properties that: (a) Seller is
currently obligated by law or contract to plug and abandon; (b) Seller is
obligated by law or contract to plug or abandon with the lapse of time or notice
or both because the well is not currently capable of producing in commercial
quantities; (c) are subject to exceptions to a requirement to plug and abandon
issued by a regulatory authority having jurisdiction over the Properties; or,
(d) to the best knowledge of Seller, have been plugged and abandoned but have
not been plugged in accordance with all applicable requirements of each
regulatory authority having jurisdiction over the Properties.




7.17.

Equipment. The equipment constituting a part of the Properties is in, and has
been maintained in good repair, working order, and operating condition, and is
adequate for the operation of the Properties, however, Buyer agrees to accept
all equipment on an “as is” condition.




7.18.

Current Commitments. There are no oral or written commitments to drill or rework
wells or for other capital expenditures pursuant to any contracts, for which all
of the activities anticipated in AFEs or commitments have not been completed by
the date of this Agreement.




7.19.

Accuracy of Representation. No representation or warranty by Seller in this
Agreement or any agreement or document delivered by Seller pursuant to this
Agreement contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in any representation
or warranty, in light of the circumstances under which it was made, not
misleading. There is no fact known to Seller that materially and adversely
affects, or may materially and adversely affect, the operation, prospects or
condition of any portion of the Properties that has not been identified in this
Agreement.




7.20.

No Tax Partnership. No portion of the Properties: (I) has been contributed to
and is currently held by a tax partnership; (2) is subject to any form of
agreement (whether formal or informal, written or oral) deemed by any state or
federal tax statute, rule or regulation to be or to have created a tax
partnership; or, (3) otherwise constitutes “partnership property” (as that term
is used throughout Subchapter K of Chapter 1 of Subtitle A of the Internal
Revenue Code) of a tax partnership. For purposes of this §7.20 a “tax
partnership” is any entity, organization or group deemed to be a partnership
within the meaning of §761 of the Internal Revenue Code (the “Code”) or any
similar state or federal statute, rule or regulation, and that is not excluded
from the application of the partnership provisions of Subchapter K of Chapter 1
of Subtitle A of the Code and of all similar provisions of state tax statutes or
regulations by reasons of elections made, pursuant to §761(a) of the Code and
all such similar state or federal statutes. rules and regulations, to be
excluded from the application of all such partnership provisions.




7.21

Brokers. Neither Seller, nor any of its representatives, have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agent’s commissions or similar payments in connection with the sale of the
Properties or the transactions contemplated by this Agreement for which Buyer
shall have any responsibility whatsoever.




8.

Representations by Buyer. Buyer represents to Seller that Buyer is a Wyoming
corporation duly organized, in good standing, and qualified to carry on its
business in the State of Texas, and has the power and authority to carry on its
business as presently conducted, to own and hold the Properties, and to perform
all obligations required by this Agreement.




9.

Title and Other Examinations and Curative: Certain Agreements Pending Closing.




a.  

Inspections.  During the period from the date of this Agreement until the time
of Closing, Buyer, and its employees, representatives and agents, shall, at
times and in a manner mutually agreeable to the Parties, have the right to enter
upon the Properties to conduct non-invasive, non-destructive inspections of the
condition of the Properties, including reasonable inspections regarding the
environmental condition of the Properties. Buyer agrees that it will not perform
any other types of inspections of the Properties prior to Closing, unless agreed
to in advance by the Seller. If the Parties are not able to reach an agreement
with respect to any such other types of inspections of the Properties, Buyer may
elect to terminate this Agreement at any time prior to Closing upon written
notice to the Seller.




b.

Cooperation and Due Diligence. The Seller agrees to reasonably cooperate with
the Buyer in conducting such inspections, but any and all such inspections of
the Properties shall be conducted solely by the Buyer and its employees,
representatives or agents and shall be performed at the Buyer’s sole risk and
expense. All “due diligence” activities of the Buyer shall be conducted in
accordance with applicable laws ordinances and governmental rules and
regulations and the Buyer shall protect, defend, indemnify, reimburse and hold
harmless the Seller from and against all adverse consequences suffered by the
Seller and the Properties as a result of such activities. The Buyer shall, in
the event that the transaction does not close on the Closing Dale, restore the
Properties, to the extent reasonably possible, to the same condition as it was
in prior to the conducting of the inspections.




c.

Examination of Title. Prior to Closing. Buyer shall examine title to the
Properties at its own expense. However, Seller shall make available to Buyer all
of Seller’s title opinions, certificates of title, abstracts of title, title
data, records and files relating to the Properties (including without limitation
all well files and well logs) and information relating to the Properties as soon
as possible after the execution of this Agreement. Seller will, at Seller’s
expense, use Seller’s best efforts to promptly cure all title defects discovered
and reasonably requested to be cured by the Buyer and obtain all consents and
waivers of preferential or other rights to purchase from third parties and
governmental authorities as is necessary to the conveyance, assignment, and
transfer to Buyer of the Properties. Seller shall promptly furnish Buyer a copy
of all Contracts, including, without limitation, gas contracts, gas
transportation and treating agreements, operating agreements and all amendments
to each, and provide a schedule showing the status of any gas balancing, take or
pay, or other similar arrangements.




d.

Termination for Title. Buyer will have 30 days from the date of this agreement
to notify Seller of any title objections. If no objections are made by Buyer
within the said 30 day time period then Buyer has accepted title. In the event
of title objections, Seller will have 30 days in which to clear title. If Seller
is unable to clear title then Buyer may terminate this agreement and shall be
refunded 100% of the earnest money deposited with the execution of this
agreement, or the parties may negotiate a settlement.




e.

Conduct of Operations. From the date hereof until Closing, Seller will (i) act
in conformity with all oil gas and/or mineral leases forming a part of the
Properties, and in conformity in all material respects with all Contracts other
than such leases, and (ii) fulfill all obligations (including, without
limitation, all obligations to make payments under leases or other Contracts)
under such leases, and in all material respects under such other Contracts and
in all material respects under all laws, rules, regulations and orders (without
limitation of the foregoing, the failure to perform an obligation, when such
failure could result in forfeiture or termination of rights of Seller under a
lease or other Contract, shall be considered material).




f.

Restrictions on Certain Actions. During the period between execution of this
Agreement and the Closing Date, Seller will not, without Buyer’s prior written
consent:




(i)

expend any funds, or make any commitments to expend funds (including entering
into new agreements which would obligate Seller to expend funds), or otherwise
incur any other obligations or liabilities, in connection with the ownership or
operation of the Properties after the Effective Dale, other than routine
expenses incurred in the ordinary course of business in connection with the
operation of the existing wells on Properties, or except in the event of an
emergency requiring immediate action to protect life or preserve the Properties;




(ii)

except where necessary to prevent the termination of an oil and gas lease or
other material agreement governing Seller’s interest in the Properties, propose
the drilling of any additional wells, or propose the deepening, plugging back or
reworking of any existing wells, or propose the conducting of any other
operations which require consent under the applicable operating agreement. or
propose the conducting of any other operations other than the normal operation
of the existing wells on the Properties, or propose the abandonment of any wells
on the Properties (and Seller agrees that it will advise Buyer of any such
proposals made by third parties and will respond to each such proposal made by a
third party in the manner requested by Buyer);




(iii)

sell, transfer or abandon any portion of the Properties other than hydrocarbons
in the ordinary course of business or items of materials, supplies, machinery,
equipment, improvements or other personal property or fixtures forming a part of
the Properties (and then only if the same is replaced with an item of
substantially equal suitability, free of liens and security interests, which
replacement item will then, for the purposes of this Agreement, become part of
the Properties);




(iv)

except in the ordinary course of business, release (or permit to terminate), or
modify or reduce Seller’s rights under, any oil, gas and/or mineral lease
forming a part of the Properties, or any other Contract, or enter into any new
agreements which would be Contracts, or modify any existing production sales
contracts or enter into any new production sales contracts; or




(v)

take any other action with respect to any of the Properties that would cause a
material diminution in the value thereof or that would materially and adversely
affect the use and enjoyment thereof.




g.

Payment of Expenses. During the period between execution of this Agreement and
the Closing Date, Seller will cause all expenses (including all bills for labor,
materials and supplies used or furnished for use in connection with the
Properties and all severance, production, windfall profit and similar taxes)
relating to the ownership or operation of the Properties prior to the date of
Closing to be promptly paid and discharged, except for expenses disputed by
Seller in good faith.




h.

Notification. During the period between execution of this Agreement and the
Closing Date, Seller shall promptly notify Buyer in writing if it becomes aware
of (a) any fact or condition that causes or constitutes a breach of any of
Seller’s representations and warranties made in this Agreement or would be
reasonably likely to cause or constitute a breach of any of Seller’s
representations and warranties made in this Agreement and/or (b) of any new
suits, actions, investigations or other legal proceedings threatened or pending
before any court, arbitrator or governmental agency which relate to the
Properties or the transaction contemplated by this Agreement. Should any fact or
condition require a change to any of the schedules or exhibits to this
Agreement, Seller shall promptly deliver a supplement to such schedule or
exhibit specifying such change. During the same period, Seller also shall
promptly notify Buyer of the occurrence of any breach of any covenant or
agreement of Seller contained in this Agreement or of any event that may make
the satisfaction of the conditions to Closing set forth in Section 10 of this
Agreement impossible or unlikely.




i.

No Negotiation. Until such time as this Agreement shall be terminated pursuant
to the terms of this Agreement or the Closing occurs, neither Seller, nor
Seller’s representatives shall directly or indirectly solicit, initiate,
encourage or entertain inquiries or proposals from, discuss or negotiate with,
or provide any non-public information regarding the Properties to any person or
entity (other than Buyer and its representatives and third parties from whom
Seller request consents or waivers and except as required to consummate the
transactions contemplated hereby) relating to any business combination
transaction involving any of the Properties, including the sale of Seller’s
outstanding equity interests, the merger or consolidation of Seller or the sale
of any of the Seller’s businesses as it relates to the Properties or the sale of
or any of the Properties (other than the sale of hydrocarbons in the ordinary
course of business).




j.

Successor Operator. On the Closing Date, Seller and ESN agree that ESN shall
resign as the operator (as applicable) of any of the Properties for which ESN
serves as operator. Seller agrees that Seller shall take all necessary actions
to cause Buyer to become the successor operator or Buyers nominated operator of
the Properties, including, but not limited to, voting its interests in favor of
Buyer as successor operator. ESN will be liable for all severance pay and costs
as a result of such resignation as operator. Assuming that a mutually agreeable
JOA can be negotiated between Buyer and Seller, ESN agrees, upon the request of
Seller, to enter into an Operating Agreement with Seller to Operate the
Properties for as long as the Parties mutually desire.




10.

Conditions. The consummation of the sale and purchase contemplated by this
Agreement will be subject to the conditions set forth in this Section 10 below:




a.

Buyer’s Conditions to Closing. The obligations of Buyer at the Closing are
subject, at the option of Buyer, to the satisfaction at or prior to Closing of
the following conditions:




(i)

The representations and warranties by Seller set forth in Section 7 shall be
true and correct in all material respects as of the date when made and as of the
Closing.




(ii)

There shall have been no material adverse change in the condition of the
Properties except depletion through normal production within authorized
allowables and rates of production, depreciation of equipment through ordinary
wear and tear, and other transactions permitted under this Agreement or approved
in writing by Buyer between the date of this Agreement and Closing.




(iii)

All requirements made by Buyer with regard to inspections of the Properties
shall have been fully satisfied or waived by Buyer. All consents, approvals and
authorizations of assignments and waivers of preferential rights to purchase
required by Buyer shall have been submitted to and approved by Buyer.




(iv)

The Seller shall have performed or complied with all agreements and covenants of
Seller required by this Agreement of which performance or compliance is required
prior to or at Closing. -




(v)

All legal matters in connection with and the consummation of the transactions
contemplated by this Agreement shall be approved by counsel for Buyer and there
shall have been furnished by Seller such records and information as Buyer’s
counsel may reasonably request for that purpose.




(vi)

 Operations of the Properties shall have been transferred from Seller to Buyer.




(vii)

Seller shall have provided Buyer with copies of releases, in forms reasonably
satisfactory to Buyer, of any liens or encumbrances affecting the Properties,
except for Permitted Encumbrances.




(viii)

No suit, action or other legal proceeding shall be pending or threatened, before
any court, arbitration panel or governmental agency seeking to restrain,
prohibit or declare illegal, or seeking substantial damages in connection with
the purchase and sale contemplated by this Agreement, or which might result in a
material loss of any portion of the Properties, a material diminution in the
value of any of the Properties, or materially interfere with the use or
enjoyment of the Properties.




b.

Seller Conditions to Closing. The obligations of Seller at the Closing are
subject, at the option of Seller, to the satisfaction at or prior to Closing of
the following conditions:




(i)

The representations and warranties by Buyer set forth in Section 8 shall be true
and correct in all material respects as of the date when made and as of the
Closing.




(ii)

The Buyer shall have performed or complied with all agreements and covenants of
Buyer required by this Agreement of which performance or compliance is required
prior to or at Closing.




(iii)

No suit, action or other legal proceeding shall be pending or threatened, before
any court; arbitration panel or governmental agency seeking to restrain,
prohibit or declare illegal, or seeking substantial damages in connection with
the purchase and sale contemplated by thus Agreement.







11.

Commission and Brokerage Fees.  Seller will indemnify and hold Buyer harmless
from any claims of brokers or finders acting, or claiming to have acted, on
behalf of Seller. Buyer will indemnify and hold Seller harmless from any claims
of brokers or finders acting, or claiming to have acted, on behalf of Buyer.




12.

Further Assurances. Intent. It is Seller’s intent to convey to Buyer all of
Seller’s interests, whether legal, beneficial, or equitable, in the Properties.
Seller agrees to execute and deliver to Buyer all instruments, conveyances, and
other documents and to do such other acts not inconsistent with this Agreement
as may be necessary or advisable to carry out Seller’s intent and the intent and
purposes of this Agreement.




13.

Notices. All notices and communications required or permitted under this
Agreement shall be in writing and (i) delivered personally (such delivered
notice to be effective on the date it is delivered), (ii) mailed by U.S. Mail or
Express Delivery, postage prepaid (such mailed notice to be effective four (4)
days after the date it is mailed), (iii) deposited with a reputable overnight
courier service (such couriered notice to be effective one (1) day after the
date it is mailed), or (iv) sent by facsimile transmission (such facsimile
notice to be effective on the date that confirmation of such facsimile
transmission is received), with a confirmation sent by way of one of the above
methods, as follows:




If to Sellers:

Edwin S. Nichols

115 West River Street,

Meridian, Texas, 76665




With a copy to:

Frank W. Rose

Smith, Rose, Finley

P. O. Box 2540

San Angelo, Texas    76902




If to Buyer:

Crockett Energy Corporation

3943 Irvine Blvd, Suite 214,

Irvine, Ca 92602

Attention: Jerry G. Mikolajczyk, President




Any party may designate in writing to any other party(ies) any other address or
telecopier number to which, and any other person to whom or which, a copy of any
such notice, request, instruction or other communication should be sent.




14.

Parties in Interest. This Agreement shall not be assigned without the prior
written consent of the non-assigning party; provided, however, that Buyer shall
have the right to assign this Agreement without the consent of Seller to any
entity that (i) Buyer controls, (ii) controls Buyer or (iii) is under common
control with Buyer, subject to the assumption of all obligations under this
Agreement by any such entity. In the event of any such assignment, this
Agreement shall be binding upon said party the same as if it had been the
original party hereto. Subject to the provisions contained in this Section 14,
this Agreement shall inure to the benefit of and be binding upon Seller and
Buyer and their respective successors and assigns; however, no assignment by any
party shall relieve any party of any duties or obligations under this Agreement.




15.

Complete Agreement. This Agreement and the Settlement Agreement (and the
exhibits and schedules attached hereto and thereto) constitutes the complete
agreement between the parties regarding the purchase and sale of the Properties.
Where applicable, all of the terms of this Agreement shall survive the Closing.







16.

Indemnification and Survival.




a.

All representations and warranties in this Agreement shall be deemed conditions
to the Closing.




b.

Except as provided in Section 16d below, all representations and warranties of
Seller contained in this Agreement shall survive the Closing Date for a period
of one (I) year following the Closing Date (the “Claims Period”); except that
the representations and warranties contained in Section 7.5 (Title) shall
survive the Closing Date indefinitely. Any claim made by Buyer with respect to
the representations and warranties of Seller contained in this Agreement must be
initiated by Buyer during the Claims Period, except that there shall be no time
limit on when claims may be initiated with respect to the representations and
warranties in Section 7.5 (Title) of this Agreement. All of the representations
and warranties of Seller contained in this Agreement shall in no respect be
limited or diminished by any past or future inspection, investigation,
examination or possession of information regarding the Properties on the part of
Buyer or its representatives except as otherwise set forth herein. All covenants
and agreements made by Seller contained in this Agreement shall survive the
Closing Date until fully performed or discharged.




c.

Except as provided in Section 16d below, all representations and warranties of
Buyer contained in this Agreement shall survive the Closing Date for the
duration of the Claims Period. Any claim made by Seller with respect to the
representations and warranties of Buyer contained in this Agreement must be
initiated during the Claims Period. All of the representations and warranties of
Buyer contained in this Agreement shall in no respect be limited or diminished
by any past or future inspection, investigation, examination or possession of
information on the part of Seller or their representatives. All covenants and
agreements made by Buyer contained in this Agreement shall survive the Closing
Date until fully performed or discharged.




d.

The indemnification and hold harmless provisions contained in Section 6 shall
survive Closing indefinitely.




e.

Seller shall indemnify and hold harmless Buyer and its subsidiaries, affiliates,
and parents, and its and their employees, representatives, officers, directors,
partners, members, attorneys and agents from and against:




(i) any and all losses, liabilities, deficiencies, damages (excluding indirect,
consequential and punitive damages), fines, penalties, claims, costs and
expenses, court costs and reasonable legal and accounting fees and disbursements
(“Losses”) suffered or incurred by any of them by reason of any breach or untrue
representation or warranty of Seller contained in this Agreement:




(ii) any and all Losses suffered or incurred by any of them by reason of the
non-fulfillment in any material respect of any covenant or agreement by Seller
contained in this Agreement: and -




(iii) any and all Losses suffered or incurred by any of them as set forth in
Section 6 of this Agreement




f.

Buyer shall indemnify and hold harmless Seller and their subsidiaries,
affiliates, and parents, and their employees, representatives, officers,
partners, members, directors, attorneys and agents from and against:




(i) any and all Losses suffered or incurred by any of them by reason of any
breached or untrue representation or warranty of Buyer contained in this
Agreement;




(ii) any and all Losses suffered or incurred by any of them by reason of the
non-fulfillment of any covenant or agreement by Buyer contained in this
Agreement; and




(iii) any and all Losses suffered or incurred by any of them as set forth in
Section 6 of this Agreement.




17.

Casualty Loss. If, subsequent to the date of this Agreement and prior to the
Closing, all or any material portion of the Properties to be conveyed to Buyer
at the Closing is damaged or destroyed by fire or other casualty, is taken in
condemnation or under the right of eminent domain, or proceedings for such
purposes are pending or threatened, Buyer shall have the option to purchase the
Properties notwithstanding any such damage or destruction, taking, or pending or
threatened taking, and the Purchase Price shall not be adjusted. In such event,
if Buyer elects to purchase the Properties, Seller shall, at the Closing, pay to
Buyer all sums paid to Seller by third parties by reason of the damage or
destruction or taking of such Properties, and shall assign. transfer and set
over unto Buyer all of the right, title and interest of Seller in and to any
unpaid awards or other payments from third parties (including, without
limitation, from any insurance companies and including any insurance policies
held by Seller) arising out of the damage or destruction, taking or pending or
threatened taking as to such Properties. Seller shall not voluntarily
compromise, settle or adjust any material amounts payable by reason of any
damage, destruction, taking or pending or threatened taking as to the Properties
without first obtaining the written consent of Buyer, which consent will not be
unreasonably withheld, delayed or conditioned. If Buyer elects not to purchase
the Properties by reason of such damage or destruction, taking or pending or
threatened taking as to such Properties, this Agreement will terminate and
neither Buyer nor Seller shall have any further obligations or duties hereunder.




18.

Termination. This Agreement and the transactions contemplated hereby may be
terminated in the following instances:




a.

By Buyer, if any of the conditions set forth in Section 10a is not satisfied in
all material respects or waived on or before the Closing Date; provided,
however, that Buyer and Seller shall have the one time right, if mutually
agreed, to extend the Closing Date by a period of up to thirty (30) days in
order to permit Seller additional time to satisfy the conditions set forth in
Section l0a, and if thereafter Seller has not satisfied said conditions within
such extended time period, Buyer may terminate this Agreement;




b.

By Seller, if any of the conditions set forth in Section l0b is not satisfied in
all material respects or waived on of before the Closing Date; provided,
however, that Seller and Buyer shall have the right, if mutually agreed, to
extend the Closing Date by a period of up to thirty (30) days in order to permit
Buyer additional time to satisfy the conditions set forth in Section l0b, and if
thereafter Buyer have not satisfied said conditions within such extended time
period, Seller may terminate this Agreement; or




c.

At any time by the mutual agreement of the Buyer and Seller.




Should either party terminate this Agreement pursuant to a right granted in this
Agreement to do so, the termination shall be without liability to the other
party, and the non-terminating party shall have no liability to the terminating
party (including, without limitation, no liability for actual, special,
consequential, business interruption, lost profits, exemplary or punitive
damages); provided, however, that nothing contained herein shall be construed to
limit either party’s equitable remedies available to it regarding any actual or
threatened breach of this Agreement, including, without limitation, the right of
a party to seek injunctive relief or specific performance of this Agreement.




19.

References. References made in this Agreement, including use of a pronoun, shall
be deemed to include, where applicable, masculine, feminine, singular or plural,
individuals, partnerships, or corporations. As used in this Agreement, “person”
shall mean any natural person corporation, partnership, trust, estate, or other
entity.




20.

Governing Law: Consent to Jurisdiction. This Agreement and the transactions
contemplated by this Agreement shall be construed in accordance with, and
governed by, the laws of the State of Texas. Each of the parties to this
Agreement hereby (a) consents to the jurisdiction of any United States District
Court for the Northern District of Texas or, if such court does not have
jurisdiction over such matter, any state district court of the State of Texas of
Crockett County, and (b) irrevocably agrees that all actions or proceedings
arising out of or relating to this Agreement shall be litigated in such court.
Each party accepts for itself and in connection with its properties, generally
and unconditionally, the exclusive jurisdiction and venue of the aforesaid
courts and waives any defense of forum nonconveniens or any similar defense, and
irrevocably agrees to be bound by any non-appealable judgment rendered thereby
in connection with this Agreement.







21.

Generality of Provisions. The specificity of any representation, warranty,
covenant, agreement, or indemnity included in or provided in this Agreement, or
in any Exhibit, document, certificate, or other instrument delivered pursuant to
this Agreement shall in no way limit the generality of any other representation,
warranty, covenant, agreement, or indemnity included or provided in this
Agreement, or in any Exhibit, document, certificate or other instrument
delivered pursuant to the terms of this Agreement.




22.

Headings. The headings of the articles and sections of this Agreement are for
guidance, convenience and reference only and shall not limit or otherwise affect
any of the terms or provisions of this Agreement.




23.

Counterparts: Facsimile Signature. This Agreement may be executed by Buyer and
Seller in any number of counterparts, each of which shall be deemed an original
instrument, but all together shall constitute but one and the same instrument.
This Agreement shall become operative when each party has executed at least one
counterpart of this Agreement. Any party may execute this Agreement by facsimile
signature and the other party will be entitled to rely on such facsimile
signature as evidence that this Agreement has been duly executed by such party.
Any party executing this Agreement by facsimile signature will promptly forward
to the other party an original signature page by overnight courier.




24.

Announcements. Seller and Buyer shall consult with each other with regard to all
press releases and other announcements concerning this Agreement or the
transaction contemplated by this Agreement and, except as may be required by
applicable laws or regulations of any governmental agency, Buyer and/or Seller
shall not issue any press release or any other announcement without the prior
written consent of the other party.




25.

Expenses. Except as otherwise specifically provided in this Agreement, all fees,
costs and expenses incurred by Buyer or Seller in negotiating this Agreement or
in consummating the transactions contemplated by this Agreement shall be paid by
the party incurring the same, including, without limitation, any legal, broker,
investment broker, consultant, and accounting fees, costs and expenses. -




26.

Amendments. This Agreement may not he amended nor any rights hereunder waived
except by an instrument in writing signed by the party to be charged with such
amendment or waiver and delivered by such part)’ to the party claiming the
benefit of such amendment or waiver.




27.

Invalidity. In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability will not affect any other provision of this Agreement or any
other such instrument.




28.

Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement,




29.

Appointment of Seller’s Representative. Each Seller hereby constitutes and
appoints Edwin S. Nichols as its true and lawful attorney-in-fact, agent and
representative (the Seller’s Representative), with full power of substitution
and re-substitution, for each Seller and its/his name, place and stead, in any
and all capacities, to negotiate and sign all amendments to this Agreement and
all other documents in connection with the transactions contemplated by this
Agreement, including without limitation those instruments called for by this
Agreement and all waivers, consents, instructions, authorizations and other
actions called for, contemplated or that may otherwise be necessary or
appropriate in connection with this Agreement or any of the foregoing agreements
or instruments, and receive the sales proceeds owed to Seller under this
Agreement and disburse the same according to Seller’s interest set forth on
Exhibit “B,” granting unto the Seller’s Representative full power and authority
to do and perform each and every act and thing requisite and necessary to be
done, as fully to all intents and purposes as such Seller might or could do,
hereby ratifying and confirming all that the Seller’s Representative, or his
substitute or substitutes, may lawfully do or cause to be done by virtue hereof,
including without limitation the power and authority to receive and give receipt
for all consideration due such Seller pursuant to this Agreement and to receive
all notices, requests and demands that may be made under and pursuant to this
Agreement. Should the Seller’s Representative be unable or unwilling to serve,
Seller agrees that the Seller shall appoint a successor to serve in its stead.
Buyer shall be entitled to rely and be protected in relying on the authority,
actions and decisions of the Seller’s Representative, and Buyer will have no
liability to and shall be held harmless by Seller and his/its successors and
assigns with respect to any matter arising out of, either directly or
indirectly, the Buyer’s good faith reliance upon such authority, actions or
decisions of the Seller’s Representative.




30.

Escrow.




 A.

At closing, the earnest money must be applied first to any cash down payment,
then to Buyer's closing costs, and any excess will be refunded to Buyer.




B.

If both parties make written demand for the earnest money, escrow agent may
require payment of unpaid expenses incurred on behalf of the parties and a
written release of liability of escrow agent from all parties.




C.

If one party makes written demand for the earnest money, escrow agent will give
notice of the demand by providing to the other party a copy of the demand. If
escrow agent does not receive written objection to the demand from the other
party within 30 days after the date escrow agent sent the demand to the other
party, escrow agent may disburse the earnest money to the party making demand,
reduced by the amount of unpaid expenses incurred on behalf of the party
receiving the earnest money and escrow agent may pay the same to the creditors.




D.

If escrow agent complies with this Paragraph 30, each party hereby releases
escrow agent from all claims related to the disbursal of the earnest money.




E.

Notices under this Paragraph 30 must be sent by certified mail, return receipt
requested. Notices to escrow agent are effective upon receipt by escrow agent.




31.   Tax Free Exchange.   Seller may defer a portion of the proceeds for use in
a 1031 tax-free exchange.   Buyer agrees to cooperate in qualifying this
transaction for a tax-free exchange, provided such cooperation results in no
cost or liability to Buyer.







32. Upon receipt, Buyer shall furnish to Seller a complete copy of the Final
Engineering Report.







IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above set forth.







Signed: By: /s/ Edwin S. Nichols

Edwin S. Nichols, Seller – 80% interest







Signed: By: /s/ Thad Purcell

Thad Purcell, Seller – 5% Interest







Signed: By: /s/ Barry L. Benton

Barry L. Benton, Seller – 5% interest




VESTA, LP, a Texas limited partnership

(Seller – 5% interest)




Signed: By: /s/ J.B. Withers

 General Partner




Signed: By: /s/ Hara Withers

General Partner







Signed: By: /s/ Sean & Renee Sassin

Sean & Renee Sassin, Seller, 2% interest







Singed: By: /s/ Renee Sassin

             Renee Sassin, Seller 1% interest







Signed: By: /s/ James C. Gibson

James C. Gibson, Seller 1% interest










Signed: By: /s/ Susan G. Godwin

Susan G. Godwin, Seller 1% interest







“BUYER”

Crockett Energy Corporation







Signed: By: /s/ Jerry G. Mikolajczyk

Jerry G. Mikolajczyk, President










EDWIN S. NICHOLS EXPLORATION, INC.

Operator










Signed:  By: /s/ Edwin S. Nichols, Jr.

              Edwin S. Nichols, Jr., President











EXHIBIT “A”




Interest Owned







Owner Name & Address




SELLER

INTEREST

ADDRESS

Edwin S. Nichols

80%

P.O. Box 326, Meridian, TX 76665

Thad Purcell

5%

P.O. Box 803, Meridian, TX 76665

Barry L. Benton

5%

13119 Apple Tree Rd., Houston, TX 77079

Vesta, LP

5%

P.O. Box 554, Clifton, TX 76634

Sean & Renee Sassin

2%

1068 Drifting Wind Run, Dripping Springs, TX 78620

James C. Gibson

1%

2719 Tanglewood, San Angelo, TX 76904

Susan G. Godwin

1%

P.O. Box 224, Meridian, TX 76665

Renee Sassin

1%

1068 Drifting Wind Run, Dripping Springs, TX 78620

TOTAL INTEREST:

100%

 


























EXHIBIT “B”

West Crockett Project

Oil Producing Properties in West Texas

All Leases 100% Working Interest, 75% Net Revenue Interest




James Padgitt Lease

596 acres, more or less

1 producing well (San Andres)

1 water injection well

Oil and Gas Lease dated March 1, 1977, recorded at Vol. 310, p. 223, Deed
Records, Crockett County, Texas, commonly known as the James T. Padgitt Lease,
and covering  all of Section 17, Block AZ, S. C. White Survey, A-3003, Crockett
County, Texas, containing 596 acres, more or less.




Jeff Owens fee Lease

462.5 acres, more or less

8 producing wells (San Andres)

2 shut-in wells

1 water injection well

Oil and Gas Lease dated March 31, 1945, recorded at Vol. 82, p. 507, Deed
Records of Crockett County, Texas, covering all of Section 16, J. Armendaris
Survey, A-1874, containing 462.50 acres, more or less (J. W. Owens Fee Lease).




Clara Couch “B” Lease

542 acres, more or less

3 producing wells (San Andres)

1 shut in well




Clara Couch “H” Lease

80 acres, more or less

1 producing well (San Andres)

Oil and Gas Lease dated January 23, 1933, recorded at Vol. 59, p. 415, Deed
Records, Crockett County, Texas, covering the all of Section 100, Block GG, W.
Brewer Survey, A-5492, containing  622 acres, more or less. (Couch “H”  &
“B”Lease);




J. W. Owens Lease -

480 acres, more or less

1 producing well (San Andres)

Oil and Gas Lease dated July 30, 1932, recorded at Vol. 59, p. 637, Deed Records
of Crockett County, Texas, covering the S/2 and the NW/4 of Section 8, Block GG,
H & O.B. R.R. Co. Survey, A-4919, containing 480 acres, more or less (J. W.
Owens Lease);




J. W. Owens “D” Lease

160 acres, more or less

1 producing well (San Andres)

1producing well (Queen Sand)

Oil and Gas Lease dated June 20, 1932, recorded at Vol. 58, p. 624, Deed Records
of Crockett County, Texas, covering the northeast quarter (NE/4) of Section 15,
Block GG, GC & SF R.R. Co. Survey, A-3266, containing 160 acres, more or less
(J. W. Owens “D” Lease).





EXHIBIT “C”

AFFIDAVIT OF NON-FOREIGN STATUS







"NON-APPLICABLE, INTENTIONLY LEFT BLANK"





EXHIBIT “D”

CONTRACTS




Oil, Gas and Mineral Lease dated March 1, 1977, between James T. Padgitt, Lessor
and R. T. Wilson, Lessee, recorded in Volume 310, Page 222, Deed records of
Crockett County, Texas, covering all of Survey 17 patented to W. H. Day,
assignee of Simon C. White by Patent No. 526, Volume 1, Page 407, Patent
Records, Crockett County, Texas from the surface of the ground down to sea
level, containing 596 acres.




Oil and Gas Lease dated June 20, 1932, between J. W. Owens and wife, Tinie
Owens, et al, Lessor and John

I. Moore, Lessee, recorded in Volume 58, page 624, Deed records, Crockett
County, Texas covering the Northeast Quarter (NE/4) of Section 15, Block GG,
Abstract 3266, GC & SF Ry. Co. from the surface down to but not below, the depth
of sea level.




Oil and Gas Lease dated March 31, 1945, between Humble Oil & Refining Company,
Lessor and E. James McCurdy, Jr. Lessee, recorded in volume 82, page 507, Deed
records, Crockett County, Texas, covering Survey No. 16, Certificate No. 35/218,
Abstract 1874. Patented to J. A. Whitcomb, Assignee of Juan Armendaris, from the
surface down to, but not below, the depth of sea level.




Oil and Gas Lease dated January 23, 1933, between Mrs. Clara Couch, a feme sole,
Individually and as Agent of the State of Texas, Lessor, and Humble Oil &
Refining Company, as Lessee, recorded in Volume 59, Page 415, Deed Records,
Crockett County, Texas, covering all of Survey 100, Block GG, Abstract 5492,
Certificate No. 1086, containing 622 acres, more or less, from the surface down
to, but not below, the depth of sea level.




Oil and gas Lease dated July 30, 1932, between J. W. Owens and wife Tinie Owens,
and Metropolitan Royalty Corporation, Lessor and John I. Moore, recorded in
volume 59, page 637, Deed Records, Crockett County, Texas, covering the South
one-half (S/2) and the Northwest one-quarter (NW/4) of section 8, Block GG,
Abstract No. 4919, Certificate No. 105, original Grantee Clint Owens, containing
480 acres, more or less, from the surface down to, but not below, the depth of
sea level.




Verbal Contracts:

Dennis Welton, $500 per month administrative assistance; $350 per day field
supervision.




RDS Enterprises Inc. (Pumper) $300 month per well




Oil Gather:

Holly Frontier Currently paying on the following formula for our oil:
ConocoPhillips WTI posting + (Argus P+ value) +/- (Cushing WTI/Midland WTS
differential) - $3.00 (transportation charges)




Joint Operating Agreement:

A JOA will need to be negotiated.





EXHIBIT “E”

 APPROVALS OR CONSENTS




 "NON-APPLICABLE, INTENTIONLY LEFT BLANK"






